Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  12/13/2019 and 08/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered. The claims 1, 4, 5, 11, 13 and 17 have been amended.  Claims 6 and 18 were cancelled. No new claim has been added. Therefore, claims 1-5, 10-13 and 15-17 are pending and addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10-11, 13 and 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160119846, henceforth “Chou”)  in view of Kadous et al. (US 20160088625, henceforth “Kadous”) and further in view of Etemad et al. (US 20140043979, henceforth “Etemad”).
Examiner’s note: in what follows, references are drawn to Chou unless otherwise mentioned.
Regarding claim 1, Chou teaches a base station in a wireless communication system, the base station (FIG. 3 is a block diagram of the BS 210. FIG. 4 is a block diagram of the wireless entity 230, [0036].) comprising:
a first processor configured to process a signal for performing communication via an unlicensed band based on a first radio access technology (RAT) (The signal command indicates an operating mode of using a cellular network and a wireless local network, and transmitting and receiving on an unlicensed spectrum using the cellular network or the wireless local network, see [0010]. FIG. 4, the wireless local network module 236_5 is a Wi-Fi chip which would support 802.11ac. That means the wireless local network module 236_5 would convert a digital message into a format that is compatible with 802.11 ac protocol. In the embodiments of present disclosure, the wireless local network module 236_5 would be a Wi-Fi AP if the wireless local network module 236_5 is turned on by the processing module 236_6. The wireless local network module 236_5 may further support at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040]. So, the cellular network module 236_3 performs the function of  a first processor to process a signal for performing communication via an unlicensed band based on a first radio access technology.); 
a second processor configured to process a signal for performing communication based on a second radio access technology (RAT) (FIG. 4, the cellular network module 236_3 is a LTE chip which would support LTE-U. That means the cellular network module 236_3 would convert a digital message into a format that is compatible with LTE-U protocol. In the embodiments of the present disclosure, the cellular network module 236_3 would be a LTE-U cell if the cellular network module 236_3 is turned on by the processing module 236. The cellular network module 236_3 may further support at least one or a combination of other cellular Radio Access Technology (RAT) such as Global System for Mobile (GSM), Wideband Code Division Multiple Access (WCDMA), Code Division Multiple Access (CDMA) 2000, LTE, and etc., see [0035]-[0039].  So, the cellular network module 236_3 performs the function of  a second processor to process a signal for performing communication based on a second radio access technology.);
a radio frequency (RF) path, shared by the first processor and the second processor (FIG. 4, the processor module 236 contains the cellular network module 236_3  and the wireless local network module 236_5. The cellular network module 236_3  and the wireless local network module 236_5 use the radio frequency (RF) path for transmitting (transmitting module 231) and receiving (receiving module 233) through the same converter (A/D and D/A converter module 234), see [0036].  So, a radio frequency (RF) path is shared by the first processor (the cellular network module 236_3 ) and the second processor (the wireless local network module 236_5.); and 
a controller (FIG. 3 the module 216 or FIG. 4 the module 236.), 
wherein the controller is configured to: 
control a connection of the first processor and the second processor (FIG. 4, the processing module 236 control the connection of cellular network module 236_3  and the wireless local network to antenna 232 through the radio frequency (RF) path, se [0036].), 
control to connect the first processor to a reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT (The signal command indicates an operating mode of using a cellular network and a wireless local network, and transmitting and receiving on an unlicensed spectrum using the cellular network or the wireless local network according to the signal command in response to receiving the signal command, see [0010]. FIG. 4, the wireless local network module 236_5 may be a Wi_Fi chip which would support 802.11ac, see [0040]. For the communication mode 2, when the traffic loading indication is medium and interference indication is not too high, the processing module 236 may turn on the wireless local network module 236_5 such as Wi-Fi chip and turn off the cellular network module 236_3 such as LTE chip, see [0057]. FIG. 4, the LBT module 236_7 would perform a contention-based mechanism such as listen before talk operating procedure…The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available, [0041]. This technique is used to control to connect the first processor to a reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT.), 
after monitoring whether the unlicensed band is occupied, control to connect the second processor to the reception front end of the RF path and perform transmitting a probe signal for the second RAT (For the communication mode 3, when the traffic loading indication is high but interference indication is low, the processing module 236 may turn on the cellular network module 236_3 with the LBT module 236_7 to provide LTE-U feature and turn off the wireless local network module 236_5…The BS 210 could request the UEs 250 to perform RRM measurement for verifying whether the UE 250 is under LTE-U coverage such as the service coverage area 239, see [0060]. FIG. 4, the cellular network module 236_3 would be a LTE-U cell if the cellular network module 236_3 is turned on by the processing module 236_6, see [0035]-[0039]. The Wi-Fi AP 835 would send a Beacon signal, [0070]. FIG. 9, Under communication mode 3, the LTE-U will broadcast reference signal upon the unlicensed spectrum., [0061]. Examiner interpreted broadcasting reference signal as transmitting a probe signal for the second RAT.), 
after performing transmitting the probe signal, control to connect the first processor and the second processor to the reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT and FIG. 4, the cellular network module 236_3 and the wireless local network module 236_5 are connected to reception front end of the RF path through converter 234, transmitting module 231 and receiving module 233. The LBT module 236_7 would perform a contention-based mechanism… The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available, see [0039]-[0043]. The UE 250 may report the measurement results to the BS 210. The measurement results may include the information in the Beacon which is sent by other Wi-Fi APs, see [0061]. The missing/crossed out limitations will be discussed in view of Kadous.),
 in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determine the first RAT as a RAT for performing communication with at least one user equipment (UE) and (The LBT module 236_7 would perform a contention-based mechanism…The IM module 236_9 would perform at least one of interference mitigating mechanisms. The processing module 256 may decide which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, and provide negotiation between the cellular network module 236_3 and the wireless local network module 236_5, see [0039]-[0043]. If the UE 250 detects strong Reference signal receive quality (RSRQ)/Reference signal receiving quality (RSRQ), the BS 210 could activate the LTE-U Component Carrier (CC) for that corresponding UE 250. From UE 250 point of view, it is served by the BS 210 and the wireless entity 230 through carrier aggregation (CA) mechanism where the BS 210 acts as primary CC to provide control signaling and wireless entity 230 acts as secondary CC to provide data, see [0061]. The missing/crossed out limitations will be discussed in view of Etemad.), and 
in case that the response signal is received, determine the second RAT as the RAT for performing the communication with the at least one UE (FIG. 6 in step S630, the processing module 236 of the wireless entity 230 may detect an interference situation of an unlicensed spectrum. In this embodiment, the interference situation is information acquired through the receiving module 233 and the antenna units 232 operated at the unlicensed spectrum. In step S650, the processing module 236 of the wireless entity 230 may select an operating mode from the communication modes for the cellular network and a wireless local network according to the traffic loading information and the interference situation, see [0047]-[0051]. FIG. 9, after receiving Wi-Fi status report (S911), eNB 910 would determine that the operating mode should be switched to the communication mode 3 (S913)…Then, eNB 910 would further transmit LTE-U CC configuration and LTE-U RRM measurement configuration to UE 950 (S919), and UE 950 may terminate the Wi-Fi transmission while receiving RRM measurement configuration toward unlicensed spectrum (S925)… Subsequently, the LTE-U cell 936 performs the LBT function (S935), and UE 950 may perform LTE-U data transmission with LTE-U cell 936 (S937), see [0075]. The second RAT is used for LTE-U data transmission.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1) after performing transmitting the probe signal, control to connect the first processor and the second processor to the reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT and monitor whether a response signal associated with the probe signal is received, for the second RAT, (2) in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determine the first RAT as a RAT for performing communication with at least one user equipment (UE) and configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band.
However, Kadous, in analogous art, discloses the missing/crossed limitations comprising: (1) after performing transmitting the probe signal, control to connect the first processor and the second processor to the reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT and monitor whether a response signal associated with the probe signal is received, for the second RAT (FIG. 3 is a flow diagram illustrating a method of frequency scanning over the unlicensed spectrum in a network entity. At block 310, method 300 includes identifying a first channel raster determined from a set of carrier frequencies, where the first channel raster is used over an unlicensed spectrum for a WWAN supported by a network entity and is aligned with a second channel raster used over the unlicensed spectrum for a WLAN. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or a identifying component 136 to identify a first channel raster 138 determined from a set of carrier frequencies 141, where the first channel raster 138 is used over an unlicensed spectrum for a WWAN 142 supported by a network entity 120 and is aligned with a second channel raster 139 used over the unlicensed spectrum for a WLAN. In an aspect, at block 320, method 300 includes performing frequency scanning over the unlicensed spectrum for the WWAN using the first channel raster. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or scanning component 137 to perform frequency scanning over the unlicensed spectrum for the WWAN 142 using the first channel raster 138, see [0048]-[0049]. FIG. 4 illustrates a diagram 400 having examples of structured channel rasters established based on expressions (1) and/or (2). For example, in an aspect, the structured channel rasters 402, 406, and 410 may correspond to one or more channel rasters of FIGS. 1A and/or 1B, see [0050]. FIG. 5 shows a diagram 500 that illustrates certain aspects a Carrier Sensing and Adaptive Transmission (CSAT) communication scheme for cycling cellular operation in accordance with a long-term TDM communication pattern. CSAT may be selectively enabled on one or more SCells (e.g., network entity 120 of FIG. 1A/1B) as appropriate to facilitate co-existence in unlicensed spectrum, even when a clean channel free of competing RAT operation is not available. In particular, in the event that no clean channel is available, CSAT is used to apply adaptive TDM transmission to LTE in the unlicensed spectrum small cells, based on long-term carrier sensing of co-channel Wi-Fi activities. CSAT ensures that even in very dense deployments, LTE in unlicensed spectrum network entities can share the channel fairly with the neighboring WiFi network entities, see [0051].  ). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Kadous in order to make a more effective apparatus by enabling waiting for an additional channel to be available rather than transmitting using currently available channels so as to increase bandwidth and throughput, and facilitating carrier sense adaptive transmission (CSAT) to ensure that LTE in unlicensed spectrum network entities can share the channel fairly with neighboring Wi-Fi
network entities even in very dense deployments, while synchronizing CSAT cycle across different small cells within a given operator to improve overall system efficiency, see (Kadous, [0033], [0051], [0055].).
Etemad, in analogous art, discloses the missing/crossed limitations comprising: (2) in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determine the first RAT as a RAT for performing communication with at least one user equipment (UE) and configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band (FIG. 3, the base station 302, is an enhanced dual mode 3GPP LTE/WiFi eNB. The UE 340 is an enhanced dual mode 3GPP-LTE/WiFi dual mode mobile wireless device, [0058]. The WWAN radio 304 can control the integrated WiFi radio to form an SCell as an on-demand opportunistic connection 312 with the dual mode wireless device 340 in an unlicensed band, [0057]. While it may be possible for a WLAN radio in the mobile wireless device to independently listen to beacons or send probe requests to gather WLAN configuration information, the information broadcast from the WWAN radio (via the PCell) can assist with faster discovery and selection with a desired node, [0065]. FIG. 4, The WWAN radio 408 at the dual mode base station 404 (eNB) may obtain preliminary measurements of selected properties of a WLAN data link formed between the WLAN access point 412 and the WLAN module 410, [0073].  FIG. 5 depicts a flow chart of a method for conducting opportunistic carrier aggregation across a wireless wide area network (WWAN) and a wireless local area network (WLAN). A method 500 for conducting cross radio access technology (RAT) bandwidth allocation across a wireless wide area network (WWAN) and a wireless local area network (WLAN) is disclosed a method 500 for conducting cross radio access technology (RAT) bandwidth allocation across a wireless wide area network (WWAN) and a wireless local area network (WLAN) is disclosed. The method comprises providing 510 a dual mode access point having a WWAN radio integrated with a WLAN access point, wherein the WWAN radio is configured to be used as a primary access cell (PCell) in a licensed band of radio spectrum, and the WLAN access point is configured to be used as a secondary access cell (SCell) in an unlicensed band of radio spectrum, [0089]. The method 500 further comprises communicating 520 discovery information for the WLAN access point can be communicated via the PCell to a dual mode mobile wireless device. A data link is formed 530 between the WLAN access point and the dual mode mobile wireless device using the discovery information. Measurements are received 540 at the dual mode access point regarding link quality indicators of the WLAN data link via the PCell. Traffic flows can be opportunistically offloaded from the WWAN to the WLAN data link based, in part, on the received measurements to provide on-demand bandwidth allocations to the dual mode mobile wireless device in at least one of the licensed band and the unlicensed band. The WLAN link can be turned on and off based on the need to offload traffic flows from the WWAN, [0090]. So, in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determine the first RAT as a RAT for performing communication with at least one user equipment (UE) and configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Etemad in order to make a more effective apparatus by allowing Wi-Fi radio transmission and reception on an access point and the UE that can be turned on and off as controlled via the PCell, thus avoiding unnecessary interference and reducing power consumption in the system. The system eliminates overhead in management of a WLAN access network as the WWAN radio and a WLAN radio architecture provide a PCell using licensed spectrum and secondary cells (SCells) using unlicensed spectrum representing simplified Wi-Fi deployment with no need for separate backhaul or core network and eliminates requirement for separate authentication, billing and charging functions, so that the system can utilized based on advanced mobility, enhanced security and power management of primary WWAN access technologies, see (Etemad, [abstract], [0036], [0042], [0056], [0087]).
Regarding claim 11, Chou teaches a method for operating a base station in a wireless communication system, the method comprising:
transmitting, via a radio frequency (RF) path, a signal which is generated using a first processor and used for performing communication via an unlicensed band based on a first radio access technology (RAT) (The signal command indicates an operating mode of using a cellular network and a wireless local network, and transmitting and receiving on an unlicensed spectrum using the cellular network or the wireless local network, see [0010]. FIG. 4, the cellular network module 236_3 is a LTE chip which would support LTE-U. That means the cellular network module 236_3 would convert a digital message into a format that is compatible with LTE-U protocol. In the embodiments of the present disclosure, the cellular network module 236_3 would be a LTE-U cell if the cellular network module 236_3 is turned on by the processing module 236. The cellular network module 236_3 may further support at least one or a combination of other cellular Radio Access Technology (RAT) such as Global System for Mobile (GSM), Wideband Code Division Multiple Access (WCDMA), Code Division Multiple Access (CDMA) 2000, LTE, and etc., see [0035]-[0039].  FIG. 4, the transmitting module 231, the receiving module 233, and the antenna units 232 may be operated at unlicensed band, see [0043].); 
transmitting, via the RF path, a signal which is generated using a second processor and used for performing communication based on a second radio access technology (RAT) (The signal command indicates an operating mode of using a cellular network and a wireless local network, and transmitting and receiving on an unlicensed spectrum using the cellular network or the wireless local network, see [0010]. FIG. 4, the wireless local network module 236_5 is a Wi-Fi chip which would support 802.11ac. That means the wireless local network module 236_5 would convert a digital message into a format that is compatible with 802.11 ac protocol. In the embodiments of present disclosure, the wireless local network module 236_5 would be a Wi-Fi AP if the wireless local network module 236_5 is turned on by the processing module 236_6. The wireless local network module 236_5 may further support at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040].);
controlling a connection of the first processor and the second processor (FIG. 4, the processing module 236 control the connection of cellular network module 236_3  and the wireless local network to antenna 232 through the radio frequency (RF) path, se [0036].); 
 controlling to connect the first processor to a reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT (The signal command indicates an operating mode of using a cellular network and a wireless local network, and transmitting and receiving on an unlicensed spectrum using the cellular network or the wireless local network according to the signal command in response to receiving the signal command, see [0010]. FIG. 4, the wireless local network module 236_5 may be a Wi_Fi chip which would support 802.11ac, see [0040]. For the communication mode 2, when the traffic loading indication is medium and interference indication is not too high, the processing module 236 may turn on the wireless local network module 236_5 such as Wi-Fi chip and turn off the cellular network module 236_3 such as LTE chip, see [0057]. FIG. 4, the LBT module 236_7 would perform a contention-based mechanism such as listen before talk operating procedure…The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available, [0041]. This technique is used to control to connect the first processor to a reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT.);
after monitoring whether the unlicensed band is occupied, controlling to connect the second processor to the reception front end of the RF path and perform transmitting a probe signal for the second RAT (For the communication mode 3, when the traffic loading indication is high but interference indication is low, the processing module 236 may turn on the cellular network module 236_3 with the LBT module 236_7 to provide LTE-U feature and turn off the wireless local network module 236_5…The BS 210 could request the UEs 250 to perform RRM measurement for verifying whether the UE 250 is under LTE-U coverage such as the service coverage area 239, see [0060]. FIG. 4, the cellular network module 236_3 would be a LTE-U cell if the cellular network module 236_3 is turned on by the processing module 236_6, see [0035]-[0039]. FIG. 9, Under communication mode 3, the LTE-U will broadcast reference signal upon the unlicensed spectrum., [0061]. Examiner interpreted broadcasting reference signal as transmitting a probe signal for the second RAT.);
after performing transmitting the probe signal, controlling to connect the first processor and the second processor to the reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT and FIG. 4, the cellular network module 236_3 and the wireless local network module 236_5 are connected to reception front end of the RF path through converter 234, transmitting module 231 and receiving module 233. The LBT module 236_7 would perform a contention-based mechanism… The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available, see [0039]-[0043]. The UE 250 may report the measurement results to the BS 210. The measurement results may include the information in the Beacon which is sent by other Wi-Fi APs, see [0061]. The missing/crossed out limitations will be discussed in view of Kadous.);
 in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determining the first RAT as a RAT for performing communication with at least one user equipment (UE) and (The LBT module 236_7 would perform a contention-based mechanism…The IM module 236_9 would perform at least one of interference mitigating mechanisms. The processing module 256 may decide which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, and provide negotiation between the cellular network module 236_3 and the wireless local network module 236_5, see [0039]-[0043]. If the UE 250 detects strong Reference signal receive quality (RSRQ)/Reference signal receiving quality (RSRQ), the BS 210 could activate the LTE-U Component Carrier (CC) for that corresponding UE 250. From UE 250 point of view, it is served by the BS 210 and the wireless entity 230 through carrier aggregation (CA) mechanism where the BS 210 acts as primary CC to provide control signaling and wireless entity 230 acts as secondary CC to provide data, see [0061]. The missing/crossed out limitations will be discussed in view of Etemad.); and 
in case that the response signal is received, determining the second RAT as the RAT for performing the communication with the at least one UE (FIG. 6 in step S630, the processing module 236 of the wireless entity 230 may detect an interference situation of an unlicensed spectrum. In this embodiment, the interference situation is information acquired through the receiving module 233 and the antenna units 232 operated at the unlicensed spectrum. In step S650, the processing module 236 of the wireless entity 230 may select an operating mode from the communication modes for the cellular network and a wireless local network according to the traffic loading information and the interference situation, see [0047]-[0051]. FIG. 9, after receiving Wi-Fi status report (S911), eNB 910 would determine that the operating mode should be switched to the communication mode 3 (S913)…Then, eNB 910 would further transmit LTE-U CC configuration and LTE-U RRM measurement configuration to UE 950 (S919), and UE 950 may terminate the Wi-Fi transmission while receiving RRM measurement configuration toward unlicensed spectrum (S925)… Subsequently, the LTE-U cell 936 performs the LBT function (S935), and UE 950 may perform LTE-U data transmission with LTE-U cell 936 (S937), see [0075]. The second RAT is used for LTE-U data transmission.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1) after performing transmitting the probe signal, controlling to connect the first processor and the second processor to the reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT and monitor whether a response signal associated with the probe signal is received, for the second RAT, (2) in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determining the first RAT as a RAT for performing communication with at least one user equipment (UE) and configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band.
However, Kadous, in analogous art, discloses the missing/crossed limitations comprising: (1) after performing transmitting the probe signal, controlling to connect the first processor and the second processor to the reception front end of the RF path and monitor whether the unlicensed band is occupied for the first RAT and monitor whether a response signal associated with the probe signal is received, for the second RAT (FIG. 3 is a flow diagram illustrating a method of frequency scanning over the unlicensed spectrum in a network entity. At block 310, method 300 includes identifying a first channel raster determined from a set of carrier frequencies, where the first channel raster is used over an unlicensed spectrum for a WWAN supported by a network entity and is aligned with a second channel raster used over the unlicensed spectrum for a WLAN. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or a identifying component 136 to identify a first channel raster 138 determined from a set of carrier frequencies 141, where the first channel raster 138 is used over an unlicensed spectrum for a WWAN 142 supported by a network entity 120 and is aligned with a second channel raster 139 used over the unlicensed spectrum for a WLAN. In an aspect, at block 320, method 300 includes performing frequency scanning over the unlicensed spectrum for the WWAN using the first channel raster. In an aspect, network entity 120, may execute channel raster component 135 (FIG. 1B) and/or scanning component 137 to perform frequency scanning over the unlicensed spectrum for the WWAN 142 using the first channel raster 138, see [0048]-[0049]. FIG. 4 illustrates a diagram 400 having examples of structured channel rasters established based on expressions (1) and/or (2). For example, in an aspect, the structured channel rasters 402, 406, and 410 may correspond to one or more channel rasters of FIGS. 1A and/or 1B, see [0050]. FIG. 5 shows a diagram 500 that illustrates certain aspects a Carrier Sensing and Adaptive Transmission (CSAT) communication scheme for cycling cellular operation in accordance with a long-term TDM communication pattern. CSAT may be selectively enabled on one or more SCells (e.g., network entity 120 of FIG. 1A/1B) as appropriate to facilitate co-existence in unlicensed spectrum, even when a clean channel free of competing RAT operation is not available. In particular, in the event that no clean channel is available, CSAT is used to apply adaptive TDM transmission to LTE in the unlicensed spectrum small cells, based on long-term carrier sensing of co-channel Wi-Fi activities. CSAT ensures that even in very dense deployments, LTE in unlicensed spectrum network entities can share the channel fairly with the neighboring WiFi network entities, see [0051].  ). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Kadous in order to make a more effective apparatus by enabling waiting for an additional channel to be available rather than transmitting using currently available channels so as to increase bandwidth and throughput, and facilitating carrier sense adaptive transmission (CSAT) to ensure that LTE in unlicensed spectrum network entities can share the channel fairly with neighboring Wi-Fi
network entities even in very dense deployments, while synchronizing CSAT cycle across different small cells within a given operator to improve overall system efficiency, see (Kadous, [0033], [0051], [0055].).
Etemad, in analogous art, discloses the missing/crossed limitations comprising: (2) in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determining the first RAT as a RAT for performing communication with at least one user equipment (UE) and configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band (FIG. 3, the base station 302, is an enhanced dual mode 3GPP LTE/WiFi eNB. The UE 340 is an enhanced dual mode 3GPP-LTE/WiFi dual mode mobile wireless device, [0058]. The WWAN radio 304 can control the integrated WiFi radio to form an SCell as an on-demand opportunistic connection 312 with the dual mode wireless device 340 in an unlicensed band, [0057]. While it may be possible for a WLAN radio in the mobile wireless device to independently listen to beacons or send probe requests to gather WLAN configuration information, the information broadcast from the WWAN radio (via the PCell) can assist with faster discovery and selection with a desired node, [0065]. FIG. 4, The WWAN radio 408 at the dual mode base station 404 (eNB) may obtain preliminary measurements of selected properties of a WLAN data link formed between the WLAN access point 412 and the WLAN module 410, [0073].  FIG. 5 depicts a flow chart of a method for conducting opportunistic carrier aggregation across a wireless wide area network (WWAN) and a wireless local area network (WLAN). A method 500 for conducting cross radio access technology (RAT) bandwidth allocation across a wireless wide area network (WWAN) and a wireless local area network (WLAN) is disclosed a method 500 for conducting cross radio access technology (RAT) bandwidth allocation across a wireless wide area network (WWAN) and a wireless local area network (WLAN) is disclosed. The method comprises providing 510 a dual mode access point having a WWAN radio integrated with a WLAN access point, wherein the WWAN radio is configured to be used as a primary access cell (PCell) in a licensed band of radio spectrum, and the WLAN access point is configured to be used as a secondary access cell (SCell) in an unlicensed band of radio spectrum, [0089]. The method 500 further comprises communicating 520 discovery information for the WLAN access point can be communicated via the PCell to a dual mode mobile wireless device. A data link is formed 530 between the WLAN access point and the dual mode mobile wireless device using the discovery information. Measurements are received 540 at the dual mode access point regarding link quality indicators of the WLAN data link via the PCell. Traffic flows can be opportunistically offloaded from the WWAN to the WLAN data link based, in part, on the received measurements to provide on-demand bandwidth allocations to the dual mode mobile wireless device in at least one of the licensed band and the unlicensed band. The WLAN link can be turned on and off based on the need to offload traffic flows from the WWAN, [0090]. So, in case that i) the unlicensed band is not occupied and ii) the response signal is not received, determine the first RAT as a RAT for performing communication with at least one user equipment (UE) and configure a secondary cell for a carrier aggregation (CA) operation in the unlicensed band.)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Etemad in order to make a more effective apparatus by allowing Wi-Fi radio transmission and reception on an access point and the UE that can be turned on and off as controlled via the PCell, thus avoiding unnecessary interference and reducing power consumption in the system. The system eliminates overhead in management of a WLAN access network as the WWAN radio and a WLAN radio architecture provide a PCell using licensed spectrum and secondary cells (SCells) using unlicensed spectrum representing simplified Wi-Fi deployment with no need for separate backhaul or core network and eliminates requirement for separate authentication, billing and charging functions, so that the system can utilized based on advanced mobility, enhanced security and power management of primary WWAN access technologies, see (Etemad, [abstract], [0036], [0042], [0056], [0087]).
Regarding claims 4 and 13, Chou, Kadous and Etemad teach all the claim limitations of claim 1 and 11 respectively; and Chou further teaches wherein the controller configured to control to connect the first processor to the reception front end of the RF path when a period for  monitoring whether the unlicensed band is occupied for the first RAT arrives (FIG. 4, the wireless local network module 236_5 may be a Wi_Fi chip which would support 802.11ac, see [0040]. For the communication mode 2, when the traffic loading indication is medium and interference indication is not too high, the processing module 236 may turn on the wireless local network module 236_5 such as Wi-Fi chip and turn off the cellular network module 236_3 such as LTE chip, see [0057]. FIG. 4, the LBT module 236_7 would perform a contention-based mechanism such as listen before talk operating procedure…The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available, [0041].).
 Regarding claims 5 and 17, Chou, Kadous and Etemad teach all the claim limitations of claim 1 and 11 respectively; and Chou further teaches wherein, the controller is configured to control to connect the first processor to a transmission front end of the RF path in order to transmit a signal via the unlicensed band when the unlicensed band is not occupied (FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. FIG. 4, the cellular network module 236_3 supports LTE-U. The LBT module 236_7 performs a contention-based mechanism such as listen before talk operating procedure which is consistent with IEEE 802.11 or the worldwide regulations. The LBT module 236_7 would be requested by the cellular network module 236_3 to measure unlicensed spectrum and evaluate whether the unlicensed spectrum is available. The IM module 236_9 would perform at least one of interference mitigating mechanisms. The processing module 236 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF. The transmitting module 231, the receiving module 233, and the antenna units 232 may be operated at unlicensed band, see [0039]-[0043]. FIG. 11 at S1150, the wireless entity 230 may select an operating mode from the communication modes for the cellular network and a wireless local network according to the traffic loading information and the interference situation, and operate at the selected operating mode on the unlicensed spectrum, [0085].).
  Regarding claims 10 and 15, Chou, Kadous and Etemad teach all the claim limitations of claim 1 and 11 respectively; and Chou further teaches wherein the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236, a memory module 235 selectively configured according to an actual situation, and one or a plurality of antenna units 232. The processing module 236 of the wireless entity 230 further includes but is not limited to a backhaul module 236_1, a cellular network module 236_3, a wireless local network module 236_5, Listen-before-Talk (LBT) module 236_7, and an interference mitigating (IM) module 236_9. The cellular network module 236_3 supports LTE-U. The LBT module 236_7 perform a contention-based mechanism such as listen before talk operating procedure, see [0036]-[0041]. The cellular network module 236_3 uses the first RAT is an access technology that uses an unlicensed band according to a listen before talk (LBT) algorithm, see [0040].) and 
wherein the second RAT is a wireless local area network (The wireless local network module 236_5 supports 802.11ac which is equivalent to the second RAT. The wireless local network module 236_5 further supports at least one or a combination of other wireless local network based RAT such as 802.11n, 802.11g, 802.11a, and etc., see [0040].).
 Claims 2, 3, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20160119846, henceforth “Chou”)  in view of Kadous et al. (US 20160088625, henceforth “Kadous”), Etemad et al. (US 20140043979, henceforth “Etemad”) and further in view of  Lei et al. (US 20160248555 henceforth “Lei”).
Regarding claims 2 and 12, Chou, Kadous and Etemad teach all the claim limitations of claim 1 and 11 respectively; and Chou further teaches further comprising: 
(FIG. 4 shows the cellular network module 236_3 and the wireless local network module 236_5. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. FIG. 3 is a block diagram of the BS 210 which contains a processing module 216. The processor 216 is configured to process digital signal and to execute a procedure, see [0033]-[0034]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  at least one selecting circuitry configured to determine a connection state between the RF path and at least one of the first processing unit and the second processing unit. However, Lei discloses the missing/crossed limitations comprising: (1) at least one selecting circuitry configured to determine a connection state between the RF path and at least one of the first processing unit and the second processing unit (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. Wireless communications device 1105 also includes a processor. The wireless communications manager 1120 is configured to manage aspects of communications, see [0105]-[108]. The wireless communications manager 1120 is equivalent to the selecting circuitry for determining a connection state between the RF path and at least one of the first processing unit and the second processing unit.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
 Regarding claims 3 and 16, Chou, Kadous, Lei and Etemad teach all the claim limitations of claim 2 and 12 respectively; and Chou further teaches wherein the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, (FIG. 4 is a block diagram of the wireless entity 230. The wireless entity 230 at least includes a transmitting module 231, a receiving module 233, an analog-to-digital (AD)/digital-to-analog (D/C) 234, a processing module 236 and other modules. FIG. 5, the processing module 256 decides which one of the cellular network module 236_3 and the wireless local network module 236_5 shall be turn ON or OFF, see [0039]-[0046]. The missing/crossed out limitations will be discussed in view of Lei.).
As noted above, Chou is silent about the aforementioned missing/crossed limitations of: (1)  the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch. However, Lei discloses the missing/crossed limitations comprising: (1) the at least one selecting circuitry comprises a reception selecting circuitry and a transmission selecting circuitry, wherein the reception selecting circuitry comprises a divider or a switch, and wherein the transmission selecting circuitry comprises a combiner or a switch (FIG. 11 the wireless communications device 1105 includes a receiver 1110, a wireless communications manager 1120, and a transmitter 1190. The wireless communications manager 1120 of the wireless communications device 1105 include one or both of a superposition coding preamble manager 1130 or a superposition coding preamble interpreter 1140, see [0105]-[0108]. FIG. 12 shows a block diagram 1200 of a superposition coding preamble manager 1130-a. The superposition coding preamble manager 1130-a includes a first RAT preamble generator 1210, a second RAT signature generator 1220, and a superposition coder 1230. The superposition coder 1230 generates a preamble signal 1231 comprising a superposition of the first set of symbols 1211 and the second set of symbols 1221, see [0109]-[0112]. The superposition coding preamble manager performs the function of a combiner. FIG. 14 shows a block diagram 1400 of a superposition coding preamble interpreter 1140-a. The superposition coding preamble interpreter 1140-a may include a first RAT symbol interpreter 1410, a second RAT symbol interpreter 1420, and a RAT determiner 1430, see [0124]-[0127].  FIG. 15 shows a block diagram 1500 of a superposition coding preamble interpreter 1140-b, see [0128]-[0131]. The superposition coding preamble interpreter performs the function of a divider.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Chou’s apparatus by adding the teachings of Lei in order to make a more effective apparatus by allowing multiple devices to access a channel of a radio frequency spectrum band simultaneously, see (Lei, [0053].).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411